DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE TO OFFICE ACTION/ AMENDMENT, filed February 12, 2021.
Response to Arguments
3.	Applicant’s amendments to independent claims 1, 10 and 11 have overcome the claim rejections under 35 U.S.C. 102(a)(1) and 103 as set forth in the prior Office action dated November 12, 2020, pages 4-11.  Applicant’s argument (RESPONSE, pages 6-10) that the cited prior art fails to disclose or suggest the limitation: “display a plurality of reserved print jobs stored in the storage device in order of arrangement determined based on the print start time specified by the user operation on the external apparatus and storing time indicating time on storing a reserved print job in the storage device, wherein the plurality of reserved print jobs are displayed in order of arrangement determined prioritizing the print start time over the storing time, and display each of the reserved print jobs together with at least information for specifying the reserved print jobs and the information about the print start time specified by the user operation on the external apparatus,” (emphasis added) as now recited in the independent claims, is deemed persuasive, and thus the claim rejections are withdrawn. 
Allowable Subject Matter
Claims 1, 2 and 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance: As set forth above, the cited prior art fails to disclose or suggest the limitation: display a plurality of reserved print jobs stored in the storage device in order of arrangement determined based on the print start time specified by the user operation on the external apparatus and storing time indicating time on storing a reserved print job in the storage device, wherein the plurality of reserved print jobs are displayed in order of arrangement determined prioritizing the print start time over the storing time, and display each of the reserved print jobs together with at least information for specifying the reserved print jobs and the information about the print start time specified by the user operation on the external apparatus,” (emphasis added) as now recited in independent claims 1, 10 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677